Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the amendment filed on 07/14/2022.  
Applicant has amended claim 1 to further distinguish the claim from the Kimura and Ryota et al. prior arts.  The application is in a condition for allowance.
Claims 1-11 are pending and have been examined.
Allowable Subject Matter
Claims 1-11 are allowed over the art of record. 
	The following is an examiner’s statement of reasons for allowance: -
In re to claim 1, None of the cited prior art alone or in combination disclose or teach the claimed inventions in which “a first adjustment circuit configured to change a number of enhancement-type transistors that are electrically coupled in the transistor unit,  based on a threshold voltage of the depletion- type transistor and a threshold voltage of the transistor unit, to adjust a size ratio of the depletion-type transistor to the transistor unit having the changed number of enhancement- type transistors; and a second adjustment circuit configured to adjust the detection voltage based on the reference voltage after the size ratio is adjusted by the first adjustment circuit, such that the detection circuit can detect the power source voltage of the secondary battery reaching a predetermined voltage”.
	The art of record does not disclose the above limitations, nor would it be obvious to modify the art of record so as to include either of the above limitations.
In re to claims 2-11, claims 2-11 depend from claim 1, thus are also allowed for the same reasons provided above.     
       	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Conclusion
The closest prior arts listed on the form 892, Kimura (US 2012/0249087 A1) and Ryota et al. (US 2016/0372954 A1) are considered related to applicant’s disclosure.  The prior arts disclose a battery protection circuit, a voltage reference circuit and a voltage divider.  However, none of the cited prior arts teach or fairly suggest first and second adjustment circuits to adjust a size ratio of the depletion-type transistor to the transistor unit having the changed number of enhancement- type transistors; and a second adjustment circuit configured to adjust the detection voltage based on the reference voltage after the size ratio is adjusted by the first adjustment circuit, such that the detection circuit can detect the power source voltage of the secondary battery reaching a predetermined voltage”.  

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEMANE MEHARI whose telephone number is (571)270-7603. The examiner can normally be reached M-F 9AM TO 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V. Tran can be reached on (571) 270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YEMANE MEHARI/Primary Examiner, Art Unit 2839